Citation Nr: 0844410	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  03-36 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1986 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
declined to reopen the veteran's previously denied claims of 
entitlement to service connection for bilateral shoulder 
disabilities and a back disorder.  The veteran testified 
before the Board at a hearing that was held at the RO in 
March 2003.  

By a March 2004 decision, the Board reopened the veteran's 
claims.  The claims were remanded for additional development 
in March 2004 and March 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  


REMAND

Although the Board regrets the delay, additional development 
is needed prior to further disposition of the claims.

In March 2006, the Board remanded the claims in part for the 
purpose of obtaining records associated with the veteran's 
service in the Army Reserves.  Specifically, a request was to 
be made for records associated with medical treatment the 
veteran received while on active Reserve training during the 
period of January 1, 1985, to September 1, 1986, at the Base 
Infirmary at Fort Meade, Maryland.

The record reflects that in March 2006 these records were 
requested from the National Personnel Records Center (NPRC).  
The requested records, however, were not associated with the 
claims file, and no response from the NPRC as to the 
unavailability of the records is of record.  Because a 
negative response must be received from the NPRC prior to the 
adjudication of the claims, a remand for an additional 
attempt to obtain these records is necessary.  38 C.F.R. § 
3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); 
Stegall v. West, 11 Vet. App. 268 (1998).

Next, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

The veteran's service medical records demonstrate that he was 
treated on numerous occasions for left shoulder and back 
complaints.  The veteran did not undergo examination at the 
time of his separation from service but did undergo VA 
examination in November 1992, approximately four months after 
his separation.  X-ray examination of the left shoulder and 
back was negative for any acute abnormalities.  Physical 
examination of the left shoulder and back, however, revealed 
limited range of motion of both the left shoulder and back.  
No opinion regarding the etiology of the limitation of motion 
was rendered.  The veteran has since been afforded additional 
VA examinations with respect to his left shoulder and back.  
Each examination, however, addressed only the question of 
whether his left shoulder and back disabilities were 
aggravated or permanently worsened as a result of his active 
service.  Because there is no clear and convincing evidence 
that either disability pre-existed his entry into service, 
the Board finds that an examination and opinion addressing 
whether his current left shoulder and back disabilities had 
their clinical onset during his service, or are otherwise 
related to his service, a remand for an additional 
examination and etiological opinions is necessary.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Finally, as the veteran's service personnel records would be 
of assistance in confirming his in-service duties and whether 
his duties were changed in effort to accommodate his 
orthopedic complaints, and his service personnel records have 
not yet been associated with the claims file, they should be 
obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Verify any period of active or 
inactive duty for training during this 
period while in the Army Reserves, 
including, specifically, the period 
from January 1, 1985, to September 1, 
1986.  

2.  Attempt to obtain records regarding 
the veteran's service in the Army 
Reserves during the period from January 
1, 1985, to September 1, 1986.  Obtain 
any reports associated with the 
veteran's claim of injury during such 
service, to include, a request for 
medical treatment records at the Base 
Infirmary at Fort Meade, Maryland from 
the National Personnel Records Center 
(NPRC) or other sources if it cannot be 
obtained from the NPRC.  If the records 
cannot be obtained, a negative response 
from the NPRC or other source is 
required.

3.  Obtain the veteran's complete 
service personnel records and associate 
them with the claims folder.

4.  After the above records have been 
obtained, schedule the veteran for a VA 
examination with an examiner who has 
not yet examined the veteran for the 
purpose of ascertaining whether his 
current left shoulder and back 
disorders are etiologically related to 
his period of active service or service 
in the Reserves.  The examiner should 
specifically opine as to whether it is 
at least as likely as not (50 percent 
probability or greater) that the 
veteran's current back and left 
shoulder disorders are etiologically 
related to his period of active 
service, or his service in the 
Reserves, or whether they more likely 
manifested following his separation 
from service, and are unrelated to his 
period of service, or to any incident 
therein.  In this regard, the examiner 
should consider the veteran's 
statements regarding the incurrence of 
the disabilities, in addition to his 
statements regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007) (examination was 
inadequate where the examiner did not 
comment on the veteran's report of in-
service injury but relied on the 
service medical records to provide a 
negative opinion).  In answering these 
questions, the examiner should 
disregard prior opinions finding that 
these disabilities pre-existed his 
entry into service.  The claims file 
must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should indicate in the examination 
report that the claims file was 
reviewed.  The rationale for the 
opinions, with citation to relevant 
medical findings, must be provided.

5.  Then, readjudicate the claims.  If 
the decisions remain adverse to the 
veteran, issue a supplemental statement 
of the case.  Allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

